Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 08/29/2022. Claims 1-21 are presently pending and are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0172365, filed on 12/28/2018.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1
Applicants amendment directed to “calculate a confidence value of the detected obstacle based on a weight according to the classification of the detected obstacle and a number of times the obstacle is detected,” overcomes the prior art of record, rendering the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the limitation directed to calculating a weighting factor of an obstacle, specifically based upon both a classification of the obstacle and a number of times the obstacle is detected, the classification directed to “a permanent obstacle having a fixed position or a temporary obstacle capable of moving”, and using the weight to further determine a corresponding confidence value of the object distinguishes an apparent novel methodology for autonomous navigation of a vehicle. The closest prior art of record for example, discloses determining a confidence value directed to the source of object data, the confidence value used for example by weighting the source of the object data in factoring a majority threshold for updating a map, and additionally discloses determining an inconsistency of object data detected by a plurality of sources in an environment, however specifically calculating a weight based upon both a classification of the obstacle and a number of times the obstacle is detected, and further using the weight to calculate a corresponding confidence value is not disclosed. The subject matter of the claimed invention is therefore allowable.
Regarding claim 10
Applicants amendment directed to “calculate a confidence value of the detected obstacle based on a weight according to the classification of the detected obstacle and a number of times the obstacle is detected,” overcomes the prior art of record, rendering the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the limitation directed to calculating a weighting factor of an obstacle, specifically based upon both a classification of the obstacle and a number of times the obstacle is detected, the classification directed to “a permanent obstacle having a fixed position or a temporary obstacle capable of moving”, and using the weight to further determine a corresponding confidence value of the object distinguishes an apparent novel methodology for autonomous navigation of a vehicle. The closest prior art of record for example, discloses determining a confidence value directed to the source of object data, the confidence value used for example by weighting the source of the object data in factoring a majority threshold for updating a map, and additionally discloses determining an inconsistency of object data detected by a plurality of sources in an environment, however specifically calculating a weight based upon both a classification of the obstacle and a number of times the obstacle is detected, and further using the weight to calculate a corresponding confidence value is not disclosed. The subject matter of the claimed invention is therefore allowable.
Regarding claim 16
Applicants amendment directed to “calculate a confidence value of the detected obstacle based on a weight according to the classification of the detected obstacle and a number of times the obstacle is detected,” overcomes the prior art of record, rendering the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the limitation directed to calculating a weighting factor of an obstacle, specifically based upon both a classification of the obstacle and a number of times the obstacle is detected, the classification directed to “a permanent obstacle having a fixed position or a temporary obstacle capable of moving”, and using the weight to further determine a corresponding confidence value of the object distinguishes an apparent novel methodology for autonomous navigation of a vehicle. The closest prior art of record for example, discloses determining a confidence value directed to the source of object data, the confidence value used for example by weighting the source of the object data in factoring a majority threshold for updating a map, and additionally discloses determining an inconsistency of object data detected by a plurality of sources in an environment, however specifically calculating a weight based upon both a classification of the obstacle and a number of times the obstacle is detected, and further using the weight to calculate a corresponding confidence value is not disclosed. The subject matter of the claimed invention is therefore allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murashkin et. al. (U.S. Publication No. 2020/0090352) discloses methods and systems for computer-based determining of presence of objects in an environment, weighting detected pixels and images to determine relevancy (See abstract, [0189] and Fig. 5). Izumi et. al. (U.S. Publication No. 2018/0229719) discloses a parking controller, parking control system, and parking control method, with a parking lot managing apparatus (See, Fig. 1, Char. 220) for transmitting information to a vehicle, and further configured to detect objects in the parking environment (See [0051]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664